Citation Nr: 0420207	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  03-26 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE


Whether an appeal of a July 1970 severance action was 
perfected in a timely manner?


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD


D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 administrative decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine.


FINDINGS OF FACT

1.  In a July 1970 rating decision service connection for a 
depressive reaction in a sociopathic personality was severed.  
At the time of that rating decision the appellant was 
incompetent for VA compensation purposes.

2.  Notice of the RO's decision to sever service connection 
for depressive reaction in a sociopathic personality was sent 
to the veteran's fiduciary in July 1970.  

3.  In a July 1970 rating decision the veteran was found to 
be competent for VA compensation purposes.

4.  Correspondence received in September 1970 from the 
veteran's Congressman was accepted as a timely notice of 
disagreement (NOD).

5.  A statement of the case (SOC) was sent to the most recent 
address of record for the veteran in December 1970.

6.  A substantive appeal was not received within one year of 
the notice of the July 1970 decision or within 60 days 
following notice of the SOC.




CONCLUSION OF LAW

A timely substantive appeal to the RO's July 1970 severance 
of service-connection for a depressive reaction in a 
sociopathic personality was not filed.  The July 1970 rating 
decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.202, 20.301, 20.302, 20.305, 20.306 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002) (the "VCAA"), VA has an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also, 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003).

There are some claims, however, to which the VCAA does not 
apply.  As discussed in detail below, this case is one in 
which the law is dispositive of the issue.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  Under such circumstances, the 
VCAA is not applicable.  See Manning v. Principi, 16 Vet. 
App. 534, 542-3 (2002) (the VCAA has no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive of the matter).

The question before the Board at this juncture is only 
whether the veteran properly appealed a July 1970 rating 
decision which severed service connection for a depressive 
reaction in a sociopathic personality.  Specifically, the 
veteran contends that a July 1970 appeal to that rating 
decision is still "open" since a December 1970 SOC was 
never received and was not sent to his last known address.  
The outcome of this claim, therefore, rests upon the law and 
whether the SOC was sent in accordance with the then existing 
provisions of 38 U.S.C. § 4005.  As such, development of the 
facts is not necessary.  


Factual Background

The veteran filed a claim for service connection for a 
nervous disorder in July 1969.  He listed his mailing address 
to be on [redacted] in [redacted], [redacted].  He again used this 
address at his September 1969 VA examination.

Service connection was granted for a depressive reaction in a 
sociopathic personality in a November 1969 rating decision.  

In an April 1970 rating decision, severance of this 
disability was proposed.  Notice of this decision was sent to 
the veteran's Maine address of record in May 1970.  

In a June 1970 rating, the veteran was found to be 
incompetent from April 28, 1970.

Inpatient treatment records from the Togus, Maine VA Medical 
Center (VAMC) dated in July 1970 indicated that a brother 
offered to let the veteran live with him in Florida.  The 
veteran appeared to like the idea and asked to be discharged.

On July 23, 1970, the veteran's mother was appointed as his 
fiduciary.  

A July 1970 rating decision severed service connection for a 
depressive reaction in a sociopathic personality.  Notice was 
sent to his mother at their Maine address on July 23, 1970.  

The St. Petersburg RO received the veteran's application for 
vocational rehabilitation on July 23, 1970.  He listed an 
address on [redacted] in [redacted], Florida. 

A VA form dated in August 1970 showed that the veteran's file 
would be permanently transferred to the St. Petersburg RO.

A statement of income was initially received by the Togus RO 
in September 1970, but was forwarded to the St. Petersburg 
RO.  The form showed that the veteran listed his Maine 
address.

A field examiner's memorandum dated in August 1970 showed 
that the veteran and his mother were interviewed.  She 
indicated that the veteran had been living with her since he 
was discharged from the hospital and that he had been 
handling his own funds in a prudent manner.  She believed 
that he was no longer incompetent.

In a September 1970 rating decision the veteran was found to 
be competent for VA compensation purposes.

In September 1970, correspondence was sent to the Togus RO by 
the veteran's Maine congressman.  The letter expressed the 
veteran's dissatisfaction and desire to appeal the severance 
of a service-connected disorder.  The letter was accepted as 
an NOD.  

Notice of a September 1970 rating decision finding the 
veteran competent and acknowledging his NOD was sent to him 
at the Florida address.  He was notified that an SOC would be 
furnished.

Correspondence from a representative dated in October 1970 
indicated that they were having trouble locating the 
veteran's claims file.  The letter also noted that two change 
of address forms had been submitted, but the records were 
still not being transferred to the organization.  The 
letterhead showed that the veteran's representative was 
located in Togus, Maine.

Correspondence dated in October 1970 from the Maine 
Employment Security Commission indicated that the veteran had 
applied for unemployment.  He reported that he had applied 
for VA pension, but the local VA in Portland had no record of 
him.  The veteran reported that he had lived in Florida "for 
a while" and it was suggested that the claim might have been 
submitted when he lived there.  The address listed matched 
the Maine address used in July 1969.  

A VA Form 20-6566 dated in November 1970 indicated that the 
veteran's address was being changed back to the Maine 
address.

In December 1970, the Togus RO sent the veteran an SOC to the 
address in Maine.  This document was not returned as 
undeliverable.

Correspondence was received from the veteran's representative 
in Maine in December 1970.  The letter indicated that the 
veteran contacted the service organization due to an overdue 
compensation check.  

In January 1971, correspondence was sent to the veteran at 
the Maine address that informed him of the status of his 
current compensation.  He was also notified that no 
additional benefits were due pending resolution of his 
appeal.  

Correspondence dated in November 1971 from the veteran's 
representative indicated that they were recently contacted by 
the St. Petersburg RO regarding the transfer of his records 
to the Florida address.

In November 1971, the veteran inquired as to the status of 
his appeal.  Date stamps indicate the inquiry was initially 
sent to the St. Petersburg RO, transferred to the Togus RO, 
and then returned to the St. Petersburg RO.

In December 1971, correspondence was sent to the veteran at 
the Florida address.  He was informed that the appeal was 
closed, since the veteran had not responded in a timely 
manner to the December 1970 SOC.

Analysis

An appeal consists of a timely notice of disagreement in 
writing and, after a SOC has been furnished, a timely 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.202.  A 
substantive appeal must be filed within 60 days from the date 
of mailing of the SOC, or within the remainder of the one-
year period from the date of mailing of the notification of 
the rating decision that is being appealed, whichever time 
period ends later.  38 C.F.R. § 20.302(b)(2).  

The veteran contends that an appeal initiated by a September 
1970 NOD is still active, since he did not receive an SOC.  

Before a determination may be made regarding whether the 
veteran's appeal of a 1970 severance action is still open, 
the Board must first discuss whether the SOC was sent in 
accordance with 38 U.S.C. § 4005.  The law was very clear as 
to the mechanics of establishing an appeal.  Under the law 
then in effect copies of the SOC needed to be "submitted 
to" the appellant at the latest address of record and a 
separate copy provided to his representative.  

The representative adamantly contends that the latest address 
of record was in Tampa, Florida, and that failure by VA to 
send notice of the SOC to that address was error.  In support 
of this belief, he pointed out that VA was put on notice that 
the veteran was moving to Florida when his file was 
permanently transferred to the St. Petersburg RO in August 
1970.  He further asserts that VA acknowledged that this was 
the most recent address of record due to the fact that 
correspondence discussing the pending claim was sent to the 
Florida address in September 1970.

There is no denying that some records indicated that the 
veteran resided in Florida or was believed to have resided in 
Florida at that time; however, there are several records 
subsequent to September 1970 that indicated that the veteran 
moved back to the address in Maine.  Indeed, most of the 
records strongly suggested the veteran moved back to Maine, 
the change of address form dated in November 1970 clearly and 
unambiguously listed the Maine address as the veteran's new 
address.  In light of the foregoing, the Maine address was 
the latest address of record and notice of the SOC was sent 
to the appropriate address.  

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926), Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice 
to the last address of record for the presumption to attach).  
This presumption of regularity in the administrative process 
may be rebutted by "clear evidence to the contrary." 
Schoolman v. West, 12 Vet. App. 307, 310 (1999). Here, the 
Board finds that statements and affidavits by the veteran 
that he was living in Florida when the SOC was issued do not 
rebut the presumption of regularity in the administrative 
process.  Regardless of where he was living in December 1970, 
his latest address of record was in Maine.

Having found that a valid SOC was sent to the veteran, the 
Board further finds that the veteran did not perfect his 
appeal within the time limits prescribed by law.  The only 
correspondence received at the RO from the time the SOC was 
sent and the expiration of the appeals period was dated in 
December 1970 and only referred to the status of an overdue 
compensation check.

Based on the evidence of record, the Board finds that the 
veteran did not submit a timely Substantive Appeal of the 
severance of his service-connected depressive reaction. 

In reaching this decision the Board acknowledges the argument 
that 38 C.F.R. § 19.30 (2003) is controlling.  While the 
Board finds that the notice law in effect in 1970 is 
controlling, the law then as now required that the statement 
of the case be submitted to the veteran.  As the above 
analysis shows the SOC was sent to the proper address.  

The alternative argument that the veteran never received 
notice of the July 1970 rating decision which severed service 
connection fails as a matter of evidentiary fact in view of 
the September 1970 correspondence from the appellant's United 
States Congressman which specifically references that 
appellant's receipt of notice that service connection had 
been severed.




ORDER

The veteran did not submit a timely substantive appeal of the 
RO's July 1970 severance of service connection for a 
depressive reaction in a sociopathic personality.  The appeal 
is dismissed.



	                        
____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



